Case 18-81572-TLS   Doc 48   Filed 12/27/19 Entered 12/27/19 15:20:56   Desc Main
                             Document     Page 1 of 5
Case 18-81572-TLS   Doc 48   Filed 12/27/19 Entered 12/27/19 15:20:56   Desc Main
                             Document     Page 2 of 5
Case 18-81572-TLS   Doc 48   Filed 12/27/19 Entered 12/27/19 15:20:56   Desc Main
                             Document     Page 3 of 5
Case 18-81572-TLS   Doc 48   Filed 12/27/19 Entered 12/27/19 15:20:56   Desc Main
                             Document     Page 4 of 5
Case 18-81572-TLS   Doc 48   Filed 12/27/19 Entered 12/27/19 15:20:56   Desc Main
                             Document     Page 5 of 5
